Webb, J.,
charged the jury as follows:
“The defendant stands charged with an offense under a law designed to protect the community against the circulation of spurious money. Questions of law are presented which are of great importance, and my opinion of which can be reviewed and corrected, but not by you. You will take the rule which I give as correct.
“I instruct you as matter of law that to change, by any kind of manipulation, coin of silver, copper, or any other metal into the semblance of other coin by gilding, electro-plating, or any other process, or coloring it so that it resembles gold, is within the law. It must rbe made to resemble some coin of the United States, or some foreign coin, made current bylaw or current as money in the United States.”
After stating the facts, the judge further charged the jury as follows :
“Under this statute’the unauthorized making or forging or counterfeiting coin's in the resemblance and similitude of any foreign gold or silver coin which, by law, is current in the United States, or in actual use and circulation as money within the United States, is absolutely prohibited, and whosoever does the prohibited acts is subject to the penalties of the law. The only question is whether the accused did, in fact, forge or counterfeit such coins as charged against *391Mm in the indictment. If he did, he cannot excuse himself by showing what was his intention, or that he did not intend himself to use the coin he so made for fraudulent purposes, or that they should be so used by others. Nor can he be excused on account of his ignorance of the law — that it did not allow him to do what he did.”